DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 has been considered by the examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on June 26, 2019 as modified by the preliminary amendment filed on June 26, 2019. Claims 1-8, 17-20, and 33-40 are now pending in the present application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 17-20, 33-36, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 2016/0282448) in view of Vamaraju (US 2018/0007651; Cited in IDS).

acquiring first transceiving moment information, wherein the first transceiving moment information comprises a moment associated with the first base station sending a probe packet (paragraph [0017]; e.g., first node 104 sends a probe packet to the target node 108 and registers the ToD of the probe packet),
a moment associated with the first base station receiving a ranging acknowledgment frame (paragraph [0017] see The target node 108 receives the probe packet and may generate an ACK packet in response to the probe packet),
a moment associated with the terminal sending the ranging acknowledgment frame, a moment associated with the terminal receiving the ranging request frame, at least one moment associated with the at least one second base station receiving the ranging acknowledgment frame (paragraphs [0016]-[0017]; see a probe packet-ACK packet exchange between the target node 108 and the second node 106), and 
at least one moment associated with the at least one second base station receiving the probe request frame (paragraphs [0021]; e.g., where one or more second nodes 106 listen or observe the probe-ACK exchange and record the associated ToF information (e.g., ToA of the probe packet and ToA of the ACK packet at the second node 106)), 
wherein the probe request frame is sent by the first base station to the terminal and the at least one second base station and the ranging acknowledgment frame is sent by the terminal to the first base station and the at least one second base station after receiving the probe request 
determining location information of the terminal according to the first transceiving moment information (paragraphs [0011]-[0012], [0016]; e.g., to determine a location of the target node based on the first distance and the second distance). 
Sen fails to specifically disclose ranging request frame. 
However, Vamaraju discloses the base station sending the ranging request frame and receiving the range ranging acknowledgment frame (paragraphs [0003], [0005]).
Therefore, taking the teachings of Sen in combination of Vamaraju as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to sending the ranging request frame and receiving the range ranging acknowledgment frame in order to aid in determination of a location of the mobile device (Vamaraju: paragraph [0002]).
 Regarding claims 2 and 18, Sen in combination with Vamaraju discloses the method and the apparatus according to claims 1 and 17, wherein determining the location information of the terminal according to the first transceiving moment information comprises: determining a first distance between the terminal and the first base station according to the moment associated with the first base station sending the ranging request frame and the moment associated with the first base station receiving the ranging acknowledgment frame (Sen: paragraph [0012] see compute a first distance of the target node from the first node based on the first ToF value); 
determining, for each of the at least one second base station, a second distance corresponding to the second base station according to the at least one moment associated with the second base station receiving the ranging acknowledgment frame, the moment associated 
wherein the second distance is a sum of the first distance and a distance between the terminal and the second base station (Sen: paragraph [0035]-[0036]); and 
determining the location information of the terminal according to the first distance and the second distance corresponding to the second base station (Sen: paragraphs [0012], [0036]; e.g., the location of the target node can be determined based on the distance between the target node and the first node, and based on the distance between the target node and the second node). 
Regarding claims 3 and 19, Sen in combination with Vamaraju discloses the method and the apparatus according to claims 1 and 17, Sen discloses the method according to claim 1, wherein determining, for each of the at least one second base station, the second distance corresponding to the second base station further comprises: determining, for each of the at least one second base station, the second distance corresponding to the second base station according to the at least one moment associated with the at least one second base station receiving the ranging acknowledgment frame, the moment associated with the first base station sending the ranging request frame, the moment associated with the terminal receiving the ranging request frame, and the moment associated with the terminal sending the ranging acknowledgment frame (Sen: Fig. 2 step 320; paragraphs [0011]-[0012]; e.g., The controller is to compute a second ToF value based on a second ToA that indicates when the probe packet from the first node is received at a second node and a third ToA that indicates when the ACK packet from the target node is received at the second node). 

Regarding claim 6, Sen in combination with Vamaraju discloses the method according to claim 1, wherein determining the location information of the terminal according to the first transceiving moment information further comprises: 
determining a first distance between the terminal and the first base station according to the moment associated with the first base station sending the ranging request frame and the moment associated with the first base station receiving the ranging acknowledgment frame; determining, for each of the at least one second base station, a third distance between the second base station and the terminal according to a known distance between the second base station and the first base station, the first distance of the first base station, the moment associated with the second base station receiving the ranging acknowledgment frame, the moment associated with the second base station receiving the ranging request frame, the moment associated with the 
Regarding claim 8, Sen in combination with Vamaraju discloses the method according to claim 1, wherein the ranging request frame is sent by the first base station to the terminal and the at least one second base station, simultaneously, and the ranging acknowledgment frame is sent by the terminal to the first base station and the at least one second base station, simultaneously, after receiving the ranging request frame (Sen: paragraph [0017], [0026]). 
Claims 33-36, and 40 are drawn to a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer system to cause the computer system comprising code means for generating steps of claims 1-3, 4, 6, and 8.  Therefore, the same rationale applied to claims 1-3, 4, 6, and 8 apply. In addition, Sen in combination with Vamaraju inherently discloses a computer program product, i.e., given that Sen/Vamaraju discloses a process (Sen: paragraph [0012]), the process would be implemented by a processor that requires a computer program product, e.g., a RAM, to function.

Allowable Subject Matter
Claims 5, 7, 37, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648